Upon consideration of the application filed by Defendant on the 28th of September 2018 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 2nd of October 2018."
The following order has been entered on the motion filed on the 28th of September 2018 by Defendant for DNA Testing of Biological Specimens:
"Motion Dismissed by order of the Court in conference, this the 2nd of October 2018."